           CASE 0:19-mj-00768-DTS Document 1-1 Filed 11/21/19 Page 1 of 6


                                                  \q - n\4(s$
                                                        \./
                                                              DTS
STATE OF MINNESOTA                   ss. AFFIDAVIT OF THOMAS MAHER
COLINTY OF HENNEPIN

       I, Thomas Maher, being first duly sworn and under oath, hereby deposes and states          as


follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.       Your Affiant, DEA Task Force Officer Thomas Maher, is a licensed Police

Officer in Minnesota employed by the Ramsey County Sheriffls Department for the last

five years. Your Affiant is currently assigned as a Task Force Officer (TFO) with the Drug

Enforcement Administration (DEA) Minneapolis/St. Paul District Office (MSPDO). Prior

to this assignment, your Affiant was a narcotics investigator with the Ramsey County

Violent Crimes Enforcement Team (VCET). Primary responsibilities as a VCET

Investigator included conducting investigations of drug traffickers. Your Affiant also

previously served approximately two years as a Patrol Deputy including    as a   Field Training

Officer (FTO). Your Affiant has attended numerous national, state and                     local

narcotic/criminal investieation courses.

       2.       YourAffiant makes this affidavit in support of a criminal complaint charging

Armando Medina Garcia (hereafter "GARCIA") with possession with intent to distribute

500 grams or more of a mixture and substance containing a detectable amount of

methamphetamine, a controlled substance, all in violation of    2l   U.S.C. $$ 8a1(a)(l) and

841(b)(l)(A).


                                                                         SCAN N HD
                                                                            22 2019
                                                                          DISTRICT COURT MPLS
          CASE 0:19-mj-00768-DTS Document 1-1 Filed 11/21/19 Page 2 of 6




         3.     The facts and information contained in this affidavit are based on mv

personal knowledge of the investigation, as well as the observations of other agents and

officers involved in the investigation.   All   observations referenced below that were not

personally made by me were related to me by the persons who made such observations

during the investigation. This affidavit contains information necessary to support probable

cause for the issuance of this complaint.    It is not intended to include each and every fact

observed by me or known to the government.

                                    PROBABLE CAUSE

         4.     In2018, Officers of the West Metro Drug Task Force received information

that Armando Medina GARCIA, aka Omar GARCIA, was possibly selling narcotics in the

Twin Cities      area.   After receiving this information, Officers commenced        physical

surveillance of GARCIA. Officers observed GARCIA conduct s'everal suspected narcotics

transactions. Officers also observed GARCIA purchase multiple late-model vehicles,

including a Cadillac Escalade and Land Rover. Based upon these observations and other

evidence, Officers applied for and obtained awanant to search GARCIA's apartment in

the Victoria Place Apartments located on Victoria Street N. in Roseville, MN.

         5.     The above-described search warrant was executed on August 1, 2018.

During the execution of the warrant, Officers found GARCIA inside of the apartment. In

a   closet in the master bedroom of the apartment, Officers found a cloth bag containing three

baggies of suspected cocaine. In this same closet, Officers found thirteen plastic containers

holding suspected methamphetamine, and two digital scales. Officers found an additional

baggie containing suspected methamphetamine in the pocket of a shirt in the closet. In a
        CASE 0:19-mj-00768-DTS Document 1-1 Filed 11/21/19 Page 3 of 6




dresser drawer in the same bedroom, Officers found a large quantity of currency. A11      of

these items were recovered and placed into evidence.

       6.     Officers conducted separate presumptive tests on each of the suspected

narcotics recovered from the bedroom closet. The three baggies found inside of the cloth

bag tested positive for the presence of cocaine, with net weights    of approximately   101


grams, 127 grams, and 87 grams, respectively. The thirteen plastic containers, as well as

the baggie found in the shirt pocket, tested positive for the presence of methamphetamine,

with an aggregate weight of approximately 3,464.7 grams.

       7.    In a post-arrest interview following Miranda warnings, GARCIA              told

Officers that he lived in the Victoria Place apartment for several years. GARCIA said that

all of the items in the bedroom closet were either his own or those of his young son or

daughter who would occasionally stay with him at the apartment. GARCIA said that his

rent is $1,300 per month and that all three of his then current vehicles were paid off.

However, GARCIA also stated that he was unemployed.

       8.     On August 13, 2018, GARCIA was charged by complaint in Ramsey County

District Court with four separate controlled substance offenses stemming from the

execution of the above-described search warrant. On or about August 14,2019, an arrest

warrant for GARCIA was issued by Ramsey County District Court.

       9.     On November 6, 2019, the Ramsey County Sheriff Office Apprehension Unit

was looking for GARCIA in connection with the outstanding arrest wanant issued by

Ramsey County District Court. On the morning of November 6, 2019, Deputies received

information that GARCIA was driving    a   black Chrysler 300, license plate Minnesota DHE-
          CASE 0:19-mj-00768-DTS Document 1-1 Filed 11/21/19 Page 4 of 6




508, and could be found at the home of his girlfriend, D.R. at anapartment located on Ruth

Street   in St. Paul, MN. That afternoon, Deputies observed the Chrysler 300 leave             the

driveway of the aforementioned Ruth Street address. Deputies followed the vehicle and at

the intersection of Conway St. and White Bear Ave., observed GARCIA driving the

vehicle. Deputies temporarily lost sight of the vehicle, but subsequently located it several

minutes later parked in front of the Capital View Apartments located on Old Hudson Road

in St. Paul, MN.

         10.   Building management at the Capital, View Apartments informed Deputies

that GARCIA was residing in an apartment leased by              D.R. A    short time later,      a

Volkswagen registered to D.R. arrived at the apartment complex. The Volkswagen had one

occupant, an unidentified male driver. Several minutes later, the Volkswagen was driven

away from the apartment complex, now with two male occupants. Deputies believed that

GARCIA was present in the vehicle and subsequently conducted a traffic stop at the

intersection of Old Hudson Road and White Bear Avenue in St. Paul, MN.

         11.   The driver of the Volkswagen was identified as J.H., the son of D.R. The

passenger of the Volkswagen was identified as GARCIA and he was taken into custody on

the outstanding warrant for his arrest. During a search of Garcia incident to arrest, Deputies

found a white brick of suspected narcotics encased in plastic, as well as a large quantity      of

cash, in his pockets.

         12.   In   a subsequent search of the   Volkswagen, Deputies found   a   blue bag located

behind the front passengbr seat. Inside of the blue bag were three plastic containers, two

of which contained       suspected methamphetamine. Deputies also found            a small black
          CASE 0:19-mj-00768-DTS Document 1-1 Filed 11/21/19 Page 5 of 6




toolbox located behind the front passenger seat. Inside the tool box was an additional large

quantity of suspected methamphetamine. Deputies subsequently reviewed surveillance

video provided by management at the Capital View Apartments which showed GARCIA

carrying the blue bag and small black toolbox out of his apartment just minutes prior to his

arrest.

          13.   Deputies subsequently obtained      a state search warrant for GARCIA'S
apartment at the Capital View Apartments located on Old Hudson Road in St. Paul, MN,

as   well as the Chrysler 300. In a search of the aforementioned Chrysler 300, Deputies

recovered two bags of suspected methamphetamine from the driver's side door.

          14.   Officers conducted separate presumptive tests on each of the suspected

narcotics recovered from the traffic stop, the arrest of GARCIA and execution of the search

warrant at GARCIA's apartment and Chrysler 300 located at the CapitalView Apartments.

In separate presumptive tests, the contents of two of the plastic containers recovered from

the blue bag located in the Volkswagen stopped by Deputies tested positive for the presence

of methamphetamine. In a presumptive test, contents of the black toolbox located in the

Volkswagen stopped by Deputies tested positive for the presence of methamphetamine. In

a   presumptive test, the contents of the bags recovered from the Chrysler 300 tested positive

for the presence of methamphetamine. The aggregate weight of all methamphetamine

recovered from the traffic stop, arrest of GARCIA and search warrant the Capital View

Apartments total approximately 2,885 grams.
        CASE 0:19-mj-00768-DTS Document 1-1 Filed 11/21/19 Page 6 of 6




       15.    In a presumptive test, the white brick recovered by Deputies from GARCIA's

person during incident to his arrest tested positive for the presence    of cocaine with   an

approximate weight of 270 grams.

       16.    Based on     all of the foregoing, your Affiant respectfully submits there   is

probable cause to believe that on or about November 6,2019, Armando Medina GARCIA

possessed with intent to distribute 500 grams or more of a mixture and substance containing

a detectable amount   of methamphetamine, a controlled substance, in the State and District

of Minnesota, all in violation of   2l U.S.C. $$ 8al(a)(1)   and 841(bXlXA).

       Further your Affiant sayeth not.




                                            Thbftas MaheriTask Force Officer
                                            Drug Enforcement Administration




SUBSCRIBED and SWORN to before me
tfisS4ffiY of November, 2019.


Hod6-rable David T. Schul
United States Magistrate   J
